EXHIBIT 10.5 The Dow Chemical Company Retiree Life Insurance Plans for Salaried Retirees and Retirees of Certain Hourly Groups Summary Plan Description for: Retiree Company-Paid Life Insurance Plan Retiree Optional Life Insurance Plan Retiree Dependent Life Insurance Plan Applicable to Employees hired prior to January1,2008 Amended and Restated October19,2009 To be effective January1,2010 and thereafter until superseded This Summary Plan Description (SPD) is updated from time to time on the Dow Intranet: Copies of updated SPDs can be found at the Dow Intranet address above, or by requesting a copy from the Retiree Service Center, Employee Development Center, Midland, MI 48674, telephone 800-344-0661 or 989-636-0977.Summaries of modifications may also be published from time to time in DowFriends or by separate letter. (includes Michigan Hourly Retiree Optional Life Group) 78 Overview Three life insurance benefit plans are available to eligible Retirees and their families:Retiree Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan (hereafter collectively referred to as the “Plans” or individually as “Plan”).This is the Summary Plan Description (SPD) for these plans.Different eligibility and coverage levels will apply depending on whether you are a Retired Salaried Employee or a Retired Hourly Employee.Also, there are differences among the various Hourly groups.Special rules also apply to Retired Split Dollar Participants, Post-65 Executive Life Participants and Disability Retirees. Chapter One applies to The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan (“Retiree Company-Paid Life Insurance Plan”).The Retiree Company-Paid Life Insurance Plan is sponsored and administered by The Dow Chemical Company.It is part of The Dow Chemical Company Group Life Insurance Program (ERISAPlan#507).It provides group term life insurance underwritten by Metropolitan Life Insurance Company (“MetLife”). Chapter Two applies to The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s Retiree Optional Life Insurance Plan (“Retiree Optional Life Insurance Plan”).The Retiree Optional Life Insurance Plan is sponsored and administered by The Dow Chemical Company.Premiums are paid by the Retiree. It is part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program (ERISAPlan#515).It provides group term life insurance underwritten by MetLife. Chapter Three applies to The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s Retiree Dependent Life Insurance Plan (“Retiree Dependent Life Insurance Plan”).The Retiree Dependent Life Insurance Plan is sponsored and administered by The Dow Chemical Company.It is part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program.It provides group term life insurance underwritten by MetLife.The premium is paid by the Retiree.Coverage may be provided for eligible Dependents Please review the information in this SPD carefully to become familiar with your benefit plans, guidelines, rights and responsibilities.Words that are capitalized are either defined in this SPD or in the Plan Documents for The Dow Chemical Company Group Life Insurance Program (for the Retiree Company-Paid Life Insurance Plan) and The Dow Chemical Company Employee Paid and Dependent Life Insurance Program (for the Retiree Optional Life Insurance Plan and the Retiree Dependent Life Insurance Plan).The Plan Documents include the applicable insurance policies and insurance certificates.The Plan Documents are available upon request.Contact the Plan Administrator listed in the ERISA Information section. References to “Dow” and “Participating Employers” are used interchangeably, and both refer collectively to The Dow Chemical Company and the subsidiaries and affiliates of The Dow Chemical Company that are authorized to participate in the Plans.The “Company” means The Dow Chemical Company. The Company reserves the right to amend, modify and terminate the Programs and the Plans at any time at its sole discretion. 79 Chapter One: The Retiree Company-Paid Life Insurance Plan As of January 1, 2005, the following plans of The Dow Chemical Company Group Life Insurance Program were merged into The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan:Michigan Hourly Retiree Company-Paid Life Insurance Plan; Texas Operations Hourly Basic Life Insurance Plan; Hampshire Hourly Retiree Company-Paid Life Insurance Plan; Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan for Retirees Who Retired Between March1,1988 and January1,1999; Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan (Waterloo); and ANGUS Hourly Retiree Company-Paid Life Insurance Plan.Such plans no longer exist as separate plans, but are now a part of the Retiree Company-Paid Life Insurance Plan.Effective December31,2005, the Dow AgroSciences LLC Life Insurance Plan was terminated, and the retiree company-paid life insurance portion of that plan was incorporated into The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan for those who retired prior to January1,2006. The Retiree Company-Paid Life Insurance Plan is referred to in Chapter One as the “Plan”. Section 1 applies to Retired Salaried Employees and Certain Retired Hourly Employees Section 2 applies to Retired Michigan Operations Hourly Employees Section 3 applies to Retired Texas Operations Hourly Employees who retired prior to January1,2003 Section 4 applies to Retired Hampshire Waterloo Hourly Employees who retired during a specified period Section 5 applies to Retired Hampshire Owensboro and Nashua Hourly Employees who retired during a specified period Section 6 applies to Disability Retirees Section 7 applies to Retired Split Dollar Participants Section 8 applies to Post-65 Executive Life Insurance Participants Section 9 applies to Certain Union Carbide Retirees who retired prior to February7,2003 Section 10 applies to Retired Employees of Dow AgroSciences LLC who retired prior to January1,2006 Section 11 applies to post January22,2007 acquisition new hires Section 12 through to the remaining sections of Chapter One apply to all persons eligible for coverage under the Plan Section 1.Retired Salaried Employees and Certain Retired Hourly Employees Eligibility Section 1 of Chapter One of this SPD does NOT apply to: · Former Employees who were hired on or after January1,20081; · Former Employees who are eligible for any kind of life insurance coverage available to active employees of a Participating Employer, other than accidental death and dismemberment, business travel or occupational accident insurance, are not eligible under this Plan while they are covered under the active employee coverage; · Hourly Employees who retired from Michigan Operations prior to January1,2008; · Hampshire Hourly Employees who retired from the Waterloo, NY facility on or after March1,1988 through December31,1999; · Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH facilities on or afterMarch1,1988 through December31,1998; · Texas Operations Employees who retired prior to January1,2003 · Retired Split Dollar Participants; · Post-65 Executive Life Insurance Participants; and · Union Carbide Employees who retired prior to February7,2003; · Dow AgroSciences Employees who retired prior to January1,2006; · Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired prior to January1,2011; 1 An Employee’s earliest hire date with a Participating Employer will be recognized by the Program, provided there are no breaks in service outside the group of Participating Employers.If there is a break in service, your latest date of hire shall apply, unless you meet the following description.Description: Your employment with a Participating Employer terminated prior to January1,2008 (referred to as your “pre-January1,2008 termination date”), and you are subsequently re-hired by a Participating Employer, and 1) you become a participant of the DEPP component of the Dow Employees’ Pension Plan or you become a participant of the UCEPP component of the Union Carbide Employee’ Pension Plan, or 2) you were eligible for coverage under a retiree life insurance plan under the Program as of your pre-January1,2008 termination date because you were a Retiree.If you meet this description, your first hire date will be recognized by the Plan. 80 · Individuals who were employed by a subsidiary, joint venture, or any other business entity or affiliate that was acquired by, formed,by, merged with, or created by the Company on or after January1,2008, except as provided in the footnote below; · Poly-Carb Inc. and GNS Employees who retire are not eligible for this Plan; · Former Employees who terminated employment from a Participating Employer (other than Americas Styrenics) and were subsequently hired by Americas Styrenics who did not have the required amount of Service to be eligible for the Plan at the time of termination of employment from such Participating Employer; · Former Employees of Americas Styrenics who retire from Americas Styrenics, unless they terminated employment from a Participating Employer prior to working for Americas Styrenics and met the age and service requirements of the Plan when they terminated employment from such Participating Employer. · Former Employees who were transferred or assigned from a Dow job to a job at the Dow Mid-Michigan Business Process Service Center (“BPSC”), who did not have at least 10 years of Service as of December31,2009, or the date of the transfer or assignment to the BPSC, whichever is later.2 · Former Employees of Rohm and Haas Companyor any of its subsidiaries and affiliates. · Former Employees of Morton International, Inc. or any of its subsidiaries and affiliates. Except for those populations identified above, if you are a Retiree who, on the day preceding your Retirement, were enrolled for coverage under a Company-Paid Life Insurance Plan offered under The Dow Chemical Company Group Life Insurance Program, you are eligible for the coverage described below in Coverage Amounts for Eligible Salaried and Hourly Retirees.In order to be a “Retiree”, you must meet the definition of “Retiree” under the Plan. Enrollment Upon Retirement, you may complete an enrollment form, with coverage effective immediately.If you want to be covered under Plan Option I at age 65, you must complete an enrollment form and return it to the U.S. Benefits Center within 31days of your Retirement.Failure to return the form within 31 days of your Retirement will result in automatic enrollment in pre-age 65 coverage and Plan Option II at age Note:At a later date, you may decrease your coverage option by switching from Plan Option I to Plan Option II; however, you will not be permitted to upgrade your coverage by switching from Plan Option II to Plan Option I, even with a statement of health form. You may waive coverage.If you want to waive coverage, you must provide written notification to the U.S. Benefits Center.If you waive coverage, you waive coverage permanently.You may not re-enroll in this Plan at any time in the future. Coverage Amounts for Eligible Salaried and Hourly Retirees Coverage Prior to Age 65 Except for eligible Retirees of Americas Styrenics, until you reach age 65, you will be provided with coverage equal to one times (1x) your base annual salary at time of Retirement3, rounded up to the next $1000, plus $5000.Currently, the Company pays the cost of this coverage. If you Retire from Americas Styrenics, and met the eligibility requirements for this Plan at the time you left your prior Participating Employer, the applicable salary for determining your coverage is your salary at the time you left your prior Participating Employer.See footnote 4 below. 2 If a BPSC Employee had 10 or more years of Service as of the later of December31,2009, or the date of his assignment or transfer to the BPSC, but was younger than age 50 as of that date, his age after he terminates employment with BPSC will be recognized by the Program.Therefore, he may “age in” to eligibility for the Program by working until age 50 or after, but his Service will not grow beyond what it was as of December31,2009, or the date of his transfer or assignment to the BPSC, whichever is later. 3 The applicable salary if you work for Americas Styrenics is not your Americas Styrenics salary at time of retirement from Americas Styrenics.The applicable salary is your salary at the time you left your prior Participating Employer.For example, let’s assume that you worked for The Dow Chemical Company immediately prior to beginning employment with Americas Styrenics, and your base annual salary was $45,000 at The Dow Chemical Company at that time.Let’s also assume that at the time you leave Americas Styrenics, your base annual salary is $50,000.The salary that the Plan will use to determine your coverage will be the $45,000 base annual salary at the time you left The Dow Chemical Company. 81 Coverage Age 65 or older There are two plan options available to Retirees age 65 and older.Plan Option I requires a monthly Retiree contribution.Currently, Plan Option II is provided at no cost to you.If you Retire from Americas Styrenics, and met the eligibility requirements for this Plan at the time your left your prior Participating Employer, the applicable salary for determining your coverage is your salary at the time you left your prior Participating Employer.See footnote 3 below. Plan Option I: Beginning on the first of the month following your 65th birthday, your life insurance will equal 1x your base annual salary at time of Retirement4, rounded up to the next $1,000.At age 66, your coverage amount is reduced 20 percent (of the original amount) each year until age 68.At age 68 and beyond, your coverage amount is equal to one-half your base annual salary, with minimum coverage of $10,000.The following chart summarizes the insurance coverage for Retirees electing Plan Option I: Age Coverage Amount 65 1x base salary at time of Retirement5 ($10,000 minimum) 66 80% of benefit at Retirement6 ($10,000 minimum) 67 60% of benefit at Retirement7 ($10,000 minimum) 68+ 50% of benefit at Retirement8 ($10,000 minimum) Plan Option II: Beginning on the first of the month following your 65th birthday, your life insurance will equal 1x your base annual salary, rounded up to the next $1,000.At age 66, your coverage amount is reduced 20 percent (of the original amount) each year until you reach age 70.At age 70 and beyond, Dow will provide coverage of $5,000.The following chart summarizes the insurance coverage for Retirees electing Plan Option II. Age Coverage Amount 65 1x base salary at time of Retirement9 ($5,000 minimum) 66 80% of benefit at Retirement10 ($5,000 minimum) 67 60% of benefit at Retirement11 ($5,000 minimum) 68 40% of benefit at Retirement 12($5,000 minimum) 69 20% of benefit at Retirement 13($5,000 minimum) 70+ $5,000 Cost Prior to Age 65 Currently, Retiree Company-Paid Life Insurance coverage is provided at no cost to you. Age 65 and Older Plan Option I: You share the cost of coverage with Dow.Your cost is based on a rate per $1,000 of 1X coverage and is subject to change based on plan experience.Your premium payment is deducted, post-tax, from your monthly pension check.Premiums may vary from year to year.Premium information is communicated in the annual U.S. Retiree Benefits Enrollment Booklet, and periodically in DowFriends .If you elect not to have your premium deducted from your pension check, you must pay your premium within 31days of your bill. If your payment is not postmarked within 31 days of your bill, your coverage will be canceled. 4See footnote 3 above. 5See footnote 3 above. 6See footnote 3 above. 7See footnote 3 above. 8See footnote 3 above. 9See footnote 3 above. 10 See footnote 3 above. 11 See footnote 3 above. 12 See footnote 3 above. 13 See footnote 3 above. 82 Plan Option II: Currently, coverage is provided at no cost to you. Section 2. Retired Michigan Operations Hourly Employees Eligibility If your were hired on or after January1,2008, you are not eligible for coverage.If you were hired prior to January1,2008, and you are a Retired Michigan Operations Hourly Employee who Retired on or after June1,1990 but before January1,2008, and you were covered under the Company-Paid Life Insurance Plan on the day preceding your Retirement, you are eligible for the coverage described below under “Coverage Amounts for Eligible Midland/Ludington Hourly Retirees”. Coverage Amounts for Eligible Midland/Ludington Hourly Retirees Prior to Age 65 Until you reach age 65, you will be provided with coverage equal to the amount of coverage you had as an active Hourly Employee under the Company-Paid Life Insurance on the day preceding the date of your Retirement. Age 65 or older On or after your 65th birthday, your Retiree Company-Paid Life Insurance benefits will be determined by applying the appropriate percentage from the following table to the amount of your Retiree Company-Paid Life Insurance in effect the date preceding your 65th birthday, with a minimum of $5,000. Age Coverage Amount 65 ½ xannual pay at time of Retirement ($5,000 minimum) 66 80% of benefit at Retirement ($5,000 minimum) 67 60% of benefit at Retirement ($5,000 minimum) 68 40% of benefit at Retirement ($5,000 minimum) 69 20% of benefit at Retirement ($5,000 minimum) 70+ $5,000 Cost Currently, the Company pays the cost of this coverage. Section3.
